Citation Nr: 1743841	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-30 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Anne M. Buckley-Johnson, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1942 to September 1951 with service in both World War II and the Korean War.  The Veteran was awarded the Korean Service Medal with two Bronze Stars for his service in Korea. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that granted service connection for PTSD with an initial 10 percent evaluation.  The Veteran submitted a statement requesting reconsideration of the evaluation in February 2017, which the Board reads as a Notice of Disagreement.  A second rating decision dated February 2017 confirmed the award of an initial 10 percent evaluation.  The Veteran filed a formal Notice of Disagreement in May 2017.  A Statement of the Case was issued that same month.  The Veteran submitted a Substantive Appeal in June 2017.

In June 2017, the Veteran also filed an application for Increased Compensation Based on Unemployability.  In a supplemental statement, the Veteran detailed the impact his PTSD symptoms have on his employability.  The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009).the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rather, a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  See id.  As such, entitlement to TDIU has been raised by the record, and the Board may exercise jurisdiction over this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to adjudicate the issues on appeal.  There is contradictory evidence on record with respect to the severity of the Veteran's PTSD that must be resolved on remand. 

In a December 2016 VA examination, the examiner stated that, while a mental health condition was diagnosed, there was no social or occupational impact.  The assessment in of itself would indicate a noncompensable evaluation for his PTSD.  The examiner then stated that the Veteran experienced intrusion symptoms, such as: recurrent, involuntary, and intrusive distressing memories of the traumatic events; recurrent distressing dreams in which the content and/or effect of the dream was related to the traumatic events; dissociative reactions (e.g. flashbacks) in which the individual feels or acts as if the traumatic events were recurring; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumas; and marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events.  The examiner also found persistent avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events, as well as avoidance of or efforts to avoid external remainders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events.  According to the examiner, the Veteran additionally suffered from the following symptoms: inability to remember an important aspect of the traumatic event; persistent, distorted cognitions about the cause of consequences of the event that lead the individual to blame himself or others; persistent negative emotional state; feelings of detachment or estrangement from others; persistent inability to experience positive emotions; hypervigilance; exaggerated startle response; chronic sleep disturbance.  The examiner noted that the disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The Veteran submitted a lay statement in June 2017 that indicates a much more severe impairment than assessed by the examiner.  The Veteran reported night sweats, and nightmares that caused him to lose hours of sleep each night.  He stated that he experienced severe flashbacks many times each week in which he sees the faces of those killed in Korea.  Those flashbacks cause major distress both during and after.  The Veteran also reported becoming increasingly isolated, particularly since his wife's death in 2006.  He no longer drives, and only leaves the house for appointments, errands, and the combat support group.  He also does not allow himself to cook anymore because his fatigue as a result of his chronic sleep impairment causes him to unexpectedly fall asleep during the day.  The Veteran reported periods of uncontrollable anger where he would shout and overreact over situations.  He also endorsed poor stress management, and noted difficulty trusting others as he is constantly suspicious of people.  The Veteran finally reported that he frequently does not have the energy to tend to basic hygiene, and forgoes showering, brushing his teeth, and dressing on many days.  The Veteran's treatment records from the VA Medical Center (VAMC) indicate symptoms consistent with his statement. 

Given the discrepancies between the assessment of the VA examiner and the Veteran's reported symptoms, an addendum medical opinion is required to reconcile the two statements.

Entitlement to TDIU requires further evidentiary development and is dependent on the supplemental medical opinion regarding the Veteran's PTSD.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a total rating may nonetheless be granted on an extra-schedular basis in exceptional cases (and pursuant to specifically prescribed procedures) when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (b).

Here, the Veteran's service-connected disabilities do not meet the percentage requirements for a schedular TDIU.  He is rated at 10 percent for PTSD, 10 percent for bilateral hearing loss, and 10 percent for tinnitus.  

However, the collective evidence of record suggests that the Veteran may be unemployable due to his service connected disabilities.  The Veteran reported in June 2017 that the flashbacks and anger he experiences as a result of his PTSD would prevent him from maintaining employment.  Furthermore, his sleep disturbances cause daytime drowsiness, and he has a hard time staying awake during the day.  The Veteran also endorsed limited ability to deal with stress and poor concentration due to his PTSD.  When combined with his hearing loss, which caused notable functional impact in his February 2016 VA examination, the record suggests that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.

Given, however, the discrepancies in the PTSD assessment, resolution of the issue of extraschedular consideration of TDIU depends on the final determination regarding PTSD.  Therefore, the Board is remanding the issue of entitlement to TDIU to collect potentially outstanding evidence regarding unemployability and pending resolution of the PTSD increased rating claim.  Prior to undertaking the above-noted action, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide pertinent information and/or evidence pertinent to the matter of his entitlement to an extra-schedular TDIU.  The letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1); but see 38 U.S.C.A. § 5103 (b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter requesting that the Veteran provide any additional information, and if necessary, authorization to enable the AOJ to obtain any additional evidence pertinent to the matter of his entitlement to an extra-schedular TDIU that is not currently of record, including but not limited to records pertaining to work history.

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity are associated with the claims file, obtain an addendum opinion regarding the severity of the Veteran's PTSD.  The examiner must review the entire claims file, and consider the lay statements provided by the Veteran regarding his daily symptoms.  The examiner should opine as to the current nature and severity of the Veteran's PTSD, to include an assessment of his overall social and occupational impairment due to his disability.  The examiner should specifically address the Veteran's self-reporting of observed symptoms.

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.











	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




